EXHIBIT ATTESTATION REPORT ON ASSESSMENT OF COMPLIANCE WITH SERVICING CRITERIA FOR ASSET-BACKED SECURITIES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholder Entergy Texas, Inc. Beaumont, Texas We have examined Entergy Texas, Inc.’s (the "Company’s") compliance with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB applicable for Entergy Gulf States Reconstruction Funding I, LLC’s Senior Secured Transition Bonds, Series A (the “Securities”) described in the accompanying Management’s Report On Assessment of Compliance With Servicing Criteria For Asset-Backed Securities as of and for the year ended December 31, 2009, excluding criteria 1122(d)(1)(ii), (1)(iii), (1)(iv), (2)(iii), (2)(vi), (4)(iii), (4)(v), (4)(ix), (4)(x), (4)(xi), (4)(xii), (4)(xiii), and (4)(xv), which management has determined are not applicable to the activities performed by the Company with respect to the Securities.Management is responsible for the Company's compliance with the servicing criteria.Our responsibility is to express an opinion on the Company's compliance with the servicing criteria based on our examination. Our examination was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants, as adopted by the Public Company Accounting Oversight Board (United States), and, accordingly, included examining, on a test basis, evidence about the Company's compliance with the applicable servicing criteria, including tests on a sample basis of the servicing activities related to the Securities, determining whether the Company performed those selected activities in compliance with the servicing criteria during the specified period, and performing such other procedures as we considered necessary in the circumstances.Further, an examination is not designed to detect noncompliance arising from errors that may have occurred prior to the period specified above that may have affected the balances or amounts calculated or reported by the Company during the period covered by this report.We believe that our examination provides a reasonable basis for our opinion.Our examination does not provide a legal determination on the Company's compliance with the servicing criteria. Our examination disclosed the following material noncompliance with 1122(d)(3)(i) applicable to the Company during the year ended December 31, 2009.For servicing criterion 1122(d)(3)(i), two monthly servicer certificates during the year ended December 31, 2009 were not delivered to Entergy Gulf States Reconstruction Funding I, LLC, the Public Utility Commission of Texas, the Indenture Trustee and the Rating Agencies on or before the required date as indicated by the Servicing Agreement.One monthly servicer certificate which was due on or before May 25, 2009 was delivered on May 26, 2009, and another monthly servicer certificate which was due on or before June 25, 2009 was delivered on June 30, 2009. In our opinion, except for the material noncompliance described in the preceding paragraph, the Company complied, in all material respects, with the aforementioned applicable servicing criteria for Entergy Gulf States Reconstruction Funding I, LLC’s Senior Secured Transition Bonds, Series A as of and for the year ended December 31, 2009. Management's assessment includes management's responses to the material noncompliance identified in our examination.Such responses have not been subjected to the procedures applied in our examination and, accordingly, we do not express an opinion or provide any form of assurance on the appropriateness of the responses or the effectiveness of any corrective actions described therein. /s/ Deloitte & Touche LLP New
